OPINION
{¶ 1} Defendant-appellant Chad Kincer appeals from his conviction and sentence upon one count of Unlawful Sexual Conduct with a Minor. Kincer pled guilty to the charge. He was sentenced to community control sanctions, including 180 days in jail, and was designated a sexually oriented offender, the lowest possible classification for this offense.
 {¶ 2} Kincer's appellate counsel has filed a brief pursuant toAnders v. California (1967), 386 U.S. 738, reciting that counsel has not been able to find any claims of error having arguable merit. By entry filed November 22, 2002, this court notified Kincer that his counsel had filed an Ander's brief, and granted him sixty days within which to file his own, pro se brief. He has not done so.
 {¶ 3} We have independently reviewed the entire record in this case, including the transcript of the plea hearing and the sentencing hearing. We conclude that the trial court fully complied with Crim.R. 11 when taking the plea, and that the record reflects that Kincer's plea was knowing and voluntary.
 {¶ 4} The victim made a statement at the sentencing hearing, and that statement supports the trial court's finding that the victim suffered serious psychological harm. The minimum prison term for this offense is six months; the maximum is eighteen months. Kincer received community control sanctions, including, as part of the community control sanctions, 180 days in jail. The record supports this disposition, and we find no claim of error having arguable merit with respect to the imposition of sentence.
 {¶ 5} Kincer was classified as a sexually oriented offender, the lowest classification available for this offense.
 {¶ 6} In conclusion, we agree with Kincer's appellate counsel that there are no potential assignments of error having arguable merit, and that this appeal is wholly frivolous. Accordingly, the judgment of the trial court is Affirmed.
WOLFF and GRADY, JJ., concur.